COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
                                                               No. 08-14-00004-CR
                                               §
                                                                 Appeal from the
 EX PARTE: ANTONIO BARRIENTEZ                  §
                                                               168th District Court
                                               §
                                                             of El Paso County, Texas
                                               §
                                                       (TC# 20120D01144/2013DCV1544)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

order denying habeas corpus relief. We therefore affirm the judgment of the court below, in

accordance with our opinion. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF JUNE, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.